Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-20 of U.S.Patent No. 10,503,669. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are just the broader claims of the Patent No.10,503,669.5. Claim 1 of the instant application is comparing to claim 1of °669 as follows:

Claim 1, Instant Application 
Claim 1, US Patent ’699
a dockable device comprising: 
executing at least one application in 
the dockable device using a first 
processor; 
determining a docking state of a dockable device while at least an application is running; responsive to detecting that the dockable device is in a docked state, initiating an application migration from the dockable device to a docking station, wherein the dockable device includes a first processor type and the docking station includes a second processor type; responsive to detecting that the dockable device is moving to an undocked state, initiating an application migration from the docking station to the dockable device; 
determining whether the dockable 
device is in a docked state or an 
undocked state while at least one 
application is being executed using 
the first processor; and initiating an 
application migration for the at least 
one application from the first 
processor to a second processor in a 
docking station responsive to 
determining that the dockable device 
is in a docked state,
and responsive to detecting that the dockable device is in the undocked state, maintaining a virtual second processor type on the dockable device,.
wherein the at least one application continues to execute during the application migration from the first processor to the second processor.
wherein the application continues to run during the application migration from the dockable device to the docking station or during the application migration from the docking station to the dockable device, and   wherein at least one driver ensuring that no work is sent to the virtual second processor type



 



Claims 1-20 are rejection as having similar limitations and therefore are rejected would have been obvious in relation to claims over 1-20 of U.S.Patent No. 10,503,669.

Conclusion 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 6:30- 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30- 3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
December 3, 2022